PER CURIAM.
The Rules of the Supreme Court of Florida Relating to Admissions to the Bar are hereby amended prospectively to reduce the pass/fail line of Parts A and B of the Florida Bar Examination from an average scaled score of 133 to an average scaled score of 131. This amendment will become effective July 1,1982, and will apply only to those applicants who take Parts A and B, or either, of the Bar Examination after the effective date of this amendment. Specifically, article VI, sections 6 and 7 of these rules are amended to read as follows:
Section 6. An applicant may elect to submit to the General Bar Examination by either of the following methods:
(a) Method 1 (compensatory model) may be utilized only by applicants who submit to Parts A and B during the same administration of the General Bar Examination. To pass on Method 1 an applicant must have an average scaled score of 133 or better prior to July 1. 1982. and an average scaled score of 131 or better after July 1. 1982.
(b) Method 2 (multiple cut off model) may be utilized only by applicants who:
(1) submitted to the Multistate Bar Examination (MBE) in another jurisdiction, received a scaled score of not less than 133 prior to July 1. 1982. and a scaled score of not less than 131 after July 1.1982, on the Multistate Bar Examination (MBE) and who elected to submit to only Part A of the General Bar Examination in Florida; or
(2) submitted to the General Bar Examination on a previous administration and received a scaled score of 133 or higher prior to July 1. 1982. and 131 or higher after July 1. 1982. on only one of the two parts of such examination and who wish to retake just the part previously failed.
Section 7. Each examination paper produced by an applicant on the General Bar Examination shall be separately graded. The scores of each section of Part A shall be converted to a common scale by a recognized statistical procedure so that each section will be equally weighted. The sum of the converted section scores will be the total score for Part A. All total scores attained by the applicants on Part A shall be converted to the same distribution as their Multistate Bar Examination (MBE) scaled scores. Mul-tistate Bar Examination (MBE) scores (Part B) are the scaled scores on the Multistate Bar Examination (MBE) provided by the National Conference of Bar Examiners. Scaled scores shall be used in order to assure that the standard of measurement of competence from examination to examination is not affected by the difficulty of the particular test or the ability of that particular group as distinguished from the general population of applicants. Papers shall be graded and credited by number and not by applicant’s name. The name of the writer of the examination paper shall not be revealed by the staff to the members of the Board or readers or any source other than the Supreme Court of Florida. Each applicant must attain a scaled score of 133 or better prior to July 1. 1982. and a scaled score of 131 or better after July 1. 1982. on Part A and on Part B under Method 2 and an average of 133 or better prior to July 1. 1982. and an average of 131 or better after July 1. 1982. under Method 1, or such scaled score as may be fixed by the Court. If the applicant elects to utilize a Part B score through submission to the Multistate Bar Exami*804nation (MBE) in an admitting jurisdiction other than the State of Florida, a certificate bearing the National Conference of Bar Examiners scaled score attained in that jurisdiction shall be forwarded directly to the Florida Board of Bar Examiners by the admitting jurisdiction or the Director of Testing (National Conference of Bar Examiners) on a form supplied for that purpose by the Florida Board of Bar Examiners (Form 32).
ADKINS, BOYD, OVERTON, ALDERMAN, MCDONALD and EHRLICH, JJ., concur.
SUNDBERG, C. J., dissents.